


110 HR 4398 IH: To amend the Harmonized Tariff Schedule of the United

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4398
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to clarify and extend the temporary duty reduction on cellulose
		  nitrate.
	
	
		1.Cellulose nitrate
			(a)In
			 generalHeading 9902.10.23 of
			 the Harmonized Tariff Schedule of the United States (relating to cellulose
			 nitrate) is amended—
				(1)by striking the text in the article
			 description column and inserting Cellulose nitrate (in powder form only,
			 excluding collodions) with a nitrogen content of 12.2% by weight or less (CAS
			 No. 9004–70–0) (provided for in subheading 3912.20.00);
				(2)by
			 striking 4.4% and inserting 1.5%; and
				(3)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
